Banke, Chief Judge.
Johnny Lee Thorne appeals his conviction of armed robbery.
At about 7:00 p.m., on August 16, 1984, the robbery victim, an employee of a Food Mart store in BeKalb County, observed a man with a bandaged arm get out of a black Trans Am automobile and walk into the store. This person placed a can of Stroh’s Light beer, a package of chewing gum, and a pair of Tropical Mike’s sunglasses on the counter and then, as the victim rang up the purchase, pulled a pistol. The employee took between $565 and $570 from the cash register, placed it in a paper bag, and gave it to the assailant, whereupon the latter left driving the Trans Am, which, the victim observed, had *561been damaged on the left front side.
Decided October 25, 1985.
Melissa M. Nelson, for appellant.
Robert E. Wilson, District Attorney, R. Stephen Roberts, Susan Brooks, Assistant District Attorneys, for appellee.
Later that evening a police officer observed appellant driving a damaged, black Trans Am in an erratic manner. After stopping appellant, the officer arrested him based on a determination that he met the description of the suspect in a recently reported robbery. A search incident to the arrest led to the seizure of $800.27 in cash from the appellant’s person, as well as the seizure of a sling-type arm bandage, a Stroh’s Light can, a pair of Tropical Mike’s sunglasses, and a package of chewing gum from the Trans Am. That same evening the store employee identified the appellant from a photographic lineup consisting of photographs of six individuals.
The appellant’s sole enumeration of error is that the evidence was insufficient to support the verdict of guilty. Held:
The evidence was amply sufficient to enable a rational trier of fact to find the appellant guilty of armed robbery beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Brennon v. State, 253 Ga. 240 (2) (319 SE2d 841) (1984).

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.